Case 6:20-cv-00648-CEM-GJK Document 1-12 Filed 04/14/20 Page 1 of 6 PageID 95




                         Exhibit L
        Case 6:20-cv-00648-CEM-GJK Document 1-12 Filed 04/14/20 Page 2 of 6 PageID 96




From:                              christopher@progadsales.com
Sent:                              Wednesday, April 8, 2020 8:23 AM
To:                                Lorimer, Adam (CDC/OCOO/OFR/OAS); 'Mike Geftic'
Subject:                           RE: Mike Geftic - Offerings from Companies Represented by GEFTICO
Attachments:                       Letter of Intent 4.7.2020.docx; Proof of Funds Letter.jpg


Adam,

I received final word late yesterday evening from RAF Sourcing, who is the agent dealing with 3M. 3M has changed the
price several times during the course of the past 2 days. Our speculation is based up demand. They are only engaging
this product for sale directly to hospitals, medical facilities, and government agencies on the federal and state level.
They are using agents to facilitate the transactions, hence the involvement of RAF Sourcing. We having been working
with RAF to connect some our vendors with potential supply chain partners internationally. The price for the masks is
now $3.95. In order to receive allocation, the letter of intent must be signed. We are told all interested parties can
stipulate, as part of their intent, pictures and / or lot numbers. I have also attached a copy of a proof of funds letter
emailed to a customer of ours who is also attempting to purchase 3M masks. 3M is requiring this as well.

At this time, this is what I know in this ever changing landscape. We can put you in touch directly with the sourcing
agent, but would need these documents returned this morning, without exception, in order for 3M to consider for
allocation.

Chris



From: Lorimer, Adam (CDC/OCOO/OFR/OAS) <oga5@cdc.gov>
Sent: Tuesday, April 7, 2020 1:47 PM
To: Mike Geftic <mike@geftico.com>; Christopher <christopher@progadsales.com>
Subject: RE: Mike Geftic - Offerings from Companies Represented by GEFTICO

Mike,

Please provide the lot numbers for the N95s and 3M Corporate will confirm the authenticity and reliability of your offer,
although they are very skeptical.

Thank you,

Adam W. Lorimer, JD
COVID-19 Emergency Response Detail with
Division of Strategic National Stockpile (DSNS)
Office of the Assistant Secretary for Preparedness and Response
U.S. Department of Health and Human Services
OGA5@cdc.gov | 404-498-5611 Office




                                                             1
       Case 6:20-cv-00648-CEM-GJK Document 1-12 Filed 04/14/20 Page 3 of 6 PageID 97


From: Mike Geftic <mike@geftico.com>
Sent: Monday, April 6, 2020 8:44 PM
To: Lorimer, Adam (CDC/OCOO/OFR/OAS) <oga5@cdc.gov>; Christopher <christopher@progadsales.com>
Subject: RE: Mike Geftic - Offerings from Companies Represented by GEFTICO

Hey Adam,

I have some new availability on 3M N95 model number 1860.

They will ship out of NJ, Goods need to be paid for on ship.

10 Million Units available but wont last long.

$3.60 F.O.B. NJ.

Please let me know if you need any additional information or have any questions.

Thanks and have a great day,

MICHAEL GEFTIC
PRESIDENT- SALES
CELL:201.953.9395
OFFICE: 321.800.6213
MAILING ADDRESS:
5418 SPLIT PINE COURT
ORLANDO FL 32819




CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.



From: Mike Geftic
Sent: Tuesday, March 31, 2020 10:27 AM
To: OGA5@CDC.gov
Subject: Mike Geftic - Offerings from Companies Represented by GEFTICO

Hello Adam,

Nice speaking with you earlier attached is a presentation from the companies that have in stock or have on order for
Hand Sanitizer, Masks Etc.

                                                               2
       Case 6:20-cv-00648-CEM-GJK Document 1-12 Filed 04/14/20 Page 4 of 6 PageID 98
Please let me know if there is any questions on any individual items I have on here and I can get a call or email
communication going with the individual companies who own the items directly.

As well I did get an offering on 3M masks this AM, I believe the price is very High and not sure how many hands have
touched them, but there are 15 Million in Texas right now that can be bought.

Please let me know if you need any more info, my cell 201 953 9395 is the best place to get with me.

Thanks and have a great day,

MICHAEL GEFTIC
PRESIDENT- SALES
CELL:201.953.9395
OFFICE: 321.800.6213
MAILING ADDRESS:
5418 SPLIT PINE COURT
ORLANDO FL 32819




CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.




                                                             3
Case 6:20-cv-00648-CEM-GJK Document 1-12 Filed 04/14/20 Page 5 of 6 PageID 99




                                        Letter of Intent
Please accept this as a letter of intent to purchase ______________________ units of the 1860 N95 3M
mask and we _______________________________the buyer and the sales representation for 3M RAF
Sourcing, wish to enter a business arrangement to manufacture and buy this personal protective
gear. The buyer’s will supply ________________units and deliver with 15 days of transfer of
funds. Goods can be inspected at the buyer’s expenses prior to the transfer of funds. The buyer has
agreed to pay $3.95 (FOB USA as buyer is responsible for shipping cost) per mask and is aware of the
50% upfront cash requirement and 50% after inspection but before shipping.

For inspection before shipping the Warehouse address will be provided and contact information
provided to secure warehouse visit as soon as possible once letter of intent is executed.

Shipping addresses must be government agencies, State agencies, single hospitals, multiple hospitals or
hospital groups, clinics, State Universities or University Hospitals and Medical Companies. POF will also
need to be attached to complete execution of this agreement. An account number will need to be
listed. Pictures and lot numbers provided after LOI is executed specific for your shipment.

If you transfer funds and 3M does not live up to the LOI, the amount will be refunded by 3M less the
bank fees.




Purchasing Company                                        Selling Company

Name: ______________________________                      Name: ______________________________


Title:   ______________________________                   Title:   ______________________________


Signature: ____________________________                   Signature: ____________________________
Case 6:20-cv-00648-CEM-GJK Document 1-12 Filed 04/14/20 Page 6 of 6 PageID 100
